Exhibit 10.3

EMBARQ CORPORATION 2006 EQUITY INCENTIVE PLAN

FORM OF STOCK OPTION AWARD AGREEMENT

 

To:                                              (“you” or the “Participant”)
From:    Embarq Corporation (the “Company”) Date:                , 200  

Notice of Grant

Subject to the Embarq Corporation 2006 Equity Incentive Plan (the “Plan”) and
this Stock Option Award Agreement, including Attachment A (the “Award
Agreement”), the Company is granting to you an award of Stock Options (the
“Options”) under the Plan (this “Award”). The Grant Date, the exercise price,
the number of Shares subject to the Options, and the vesting dates for such
Options, respectively, are as follows:

GRANT OF STOCK OPTIONS

 

Grant Date:               ,              Exercise Price:  
                                             Total Number of Shares Subject to
the Options:                                                Vesting Dates:  
Date:    Vested %:               ,                34%               ,           
    33%               ,                33%

Because this Award is subject to the Plan and this Award Agreement, you should
carefully read the Plan and this Award Agreement to fully understand the terms
of this Award. You may view a copy of the Plan on the Company’s intranet at EQIP
Home/ Employee Resource Center / Pay / Compensation Programs / Stock-Based
Compensation / 2006 Equity Incentive Plan – Plan Document or you may obtain a
copy of the Plan by requesting it from the Company. Capitalized terms used in
this Award Agreement without definition have the meanings that they have in the
Plan or the glossary of terms provided in Attachment A, as applicable. You
acknowledge that the Plan Information Statement for the 2006 Equity Incentive
Plan dated May 2007 has been made available to you on-line at the location
above. The terms of the Plan are incorporated by reference. In the event of any
inconsistency between this Award Agreement and the Plan, the Plan governs.

General Terms

This Award Agreement is governed by the laws of the State of Delaware without
giving effect to the principles of the conflict of laws to the contrary. This
Award Agreement may be modified only by written instrument signed by you and the
Company; provided that this Award Agreement is subject to the power of the Board
to amend the Plan as provided in the Plan. Neither this Award Agreement, nor the
Award, may be transferred, sold, assigned, pledged or otherwise alienated or
hypothecated by you in any way other than by will, or by the laws of descent and
distribution. By accepting this Award, you acknowledge the authority and
discretion of the Board and the Committee with respect to this Award and agree
to be bound by the terms and conditions of the Plan. In particular, you
acknowledge the authority and discretion of the Board to recover all or any
portion of this Award or any compensation



--------------------------------------------------------------------------------

paid in connection with this Award in the event of your knowing or intentionally
fraudulent illegal conduct that impacts a relevant financial result or operating
metric, in accordance with the Compensation Recoupment Policy set forth in the
Company’s Corporate Governance Guidelines. Except as specifically provided in
this Award Agreement, this Award Agreement binds and will inure to the benefit
of the heirs, legal representatives, successors and assigns of the Company and
you.

 

EMBARQ CORPORATION By:  

/s/ Claudia S. Toussaint

Name:   Claudia S. Toussaint Title:   General Counsel and Corporate Secretary

 

2



--------------------------------------------------------------------------------

(Attachment A)

SPECIFIC TERMS OF OPTIONS AWARD

 

Section 1. Nonqualified Stock Options.

The Options are not intended to qualify as “incentive stock options” within the
meaning of Section 422 of the Code, and shall not be so construed.

 

Section 2. Exercise of the Options.

Except as provided below, the Options will vest on the Vesting Dates shown
opposite the heading “Vesting Dates” on page 1 of this Award Agreement provided
you have been actively and continuously employed with the Employer from the
Grant Date to the Vesting Date. To the extent vested, you may exercise the
Options under this Award in whole or in part at the time or times as permitted
by the Plan and this Award Agreement if the Options have not otherwise expired,
been forfeited or terminated. At the time of exercise, you may pay the exercise
price in the form or forms, including payment by delivery of cash, Shares or
other consideration (including, where permitted by law and the Committee,
Awards) having a Fair Market Value on the Exercise Date equal to the total
exercise price, or by any combination of cash, Shares and other consideration,
as the Committee may permit.

 

Section 3. Expiration of the Options.

Unless terminated earlier in accordance with the terms of this Award Agreement
or the Plan, the Options granted herein will expire at 3:00 P.M., U.S. Central
Time, on the day before the tenth (10th) Anniversary of the Grant Date (the
“Expiration Date”). If the Expiration Date is a Saturday, Sunday or any other
day which is a holiday of the United States Federal Government (a “Non-Business
Day”), then the Options granted herein will expire, unless earlier terminated in
accordance with the terms of this Award Agreement or the Plan, at 3:00 P.M.,
U.S. Central Time on the first day that is not a Non-Business Day (a “Business
Day”) before the Expiration Date.

 

Section 4. Effect of Termination of Employment.

If you cease to be an Employee of the Company for any reason, the effect of you
ceasing to be an Employee on all or any portion of the Award is as provided
below. Notwithstanding anything below to the contrary, in no event may the
Options be exercised after the Expiration Date.

 

  (a) For Cause. If your employment is terminated by the Company for Cause, all
the Options granted pursuant to this Award Agreement will immediately be
forfeited as of the Termination Date.

 

  (b) Death.

 

  (i) Acceleration of Vesting. If you cease to be an Employee on account of your
death, all of the Options, to the extent they have not otherwise expired, been
forfeited or terminated, will become fully exercisable upon your death.

 

 

(ii)

Period of Time to Exercise. If you cease to be an Employee on account of your
death, all of the Options may be exercised by your designated beneficiary at any
time before 3:00 P.M., U.S. Central Time, on the 365th calendar day following
the date of your death. If such 365th day is a Non-Business Day, then the
Options will remain exercisable until the first Business Day immediately
following the 365 th day.



--------------------------------------------------------------------------------

  (c) Disability.

 

  (i) Acceleration of Vesting. If you cease to be an Employee on account of your
Disability, all of the Options, to the extent they have not otherwise expired,
been forfeited or terminated, will become fully exercisable upon your
Disability.

 

  (ii) Period of Time to Exercise. If you cease to be an Employee on account of
your Disability, all of the Options may be exercised by you at any time before
3:00 P.M., U.S. Central Time on the fifth anniversary of your Termination Date.
If the date of such fifth anniversary is a Non-Business Day, then the Options
will remain exercisable until the first Business Day immediately following the
fifth anniversary.

 

  (d) Retirement Other Than Normal Retirement.

 

  (i) No Acceleration of Vesting. If you cease to be an Employee by reason of
your Retirement other than Normal Retirement, only those Options which were
exercisable on your Termination Date may be exercised.

 

  (ii) Period of Time to Exercise. If you cease to be an Employee by reason of
your Retirement other than Normal Retirement, all of the vested Options may be
exercised by you at any time before 3:00 P.M., U.S. Central Time on the fifth
anniversary of your Termination Date. If the date of such fifth anniversary is a
Non-Business Day, then the Options will remain exercisable until the first
Business Day immediately following the fifth anniversary. All the Options which
were not otherwise vested and exercisable as of your Termination Date will be
forfeited.

 

  (e) Normal Retirement.

 

  (i) Acceleration of Vesting. If you cease to be an Employee by reason of your
Normal Retirement, all of the Options, to the extent your Termination Date is at
least one year after the Grant Date, and to the extent they have not otherwise
expired, been forfeited or terminated, will become fully exercisable upon your
Termination Date.

 

  (ii) Period of Time to Exercise. If you cease to be an Employee by reason of
your Normal Retirement, all of the Options described in Section 4(e)(i) above
may be exercised by you at any time before 3:00 P.M., U.S. Central Time on the
fifth anniversary of your Termination Date. If the date of such fifth
anniversary is not a Business Day, then the Options will remain exercisable
until the first Business Day immediately following the fifth anniversary.

 

  (f) Voluntary Resignation or Involuntary Termination.

 

  (i) No Acceleration of Vesting. If you cease to be an Employee on account of
your Voluntary Resignation or an Involuntary Termination, only those Options
which were vested and exercisable as of your Termination Date may be exercised.

 

 

(ii)

Period of Time to Exercise. If you cease to be an Employee on account of your
Voluntary Resignation or an Involuntary Termination by the Company, those
Options which were vested and exercisable as of your Termination Date may be
exercised at any time before 3:00 P.M., U.S. Central Time, on the 90th calendar
day following your Termination Date. If such 90th day is a Non-Business Day,

 

2



--------------------------------------------------------------------------------

 

then the Options will remain exercisable until the first Business Day
immediately following the 90th day. All the Options which were not otherwise
vested and exercisable as of your Termination Date will be forfeited.

 

  (g) Change in Control.

 

  (i) Acceleration of Vesting. If (1) a Change in Control occurs before the
Vesting Date for all of the Options, (2) except as may otherwise be provided in
your employment agreement (if any), your employment is terminated in an
Involuntary Termination other than for Cause within one year after the Change in
Control, (3) you have held the Options for more than one year from the Grant
Date, and (4) you have been actively and continuously employed from the Grant
Date to the date of the Change in Control, then all of the Options, to the
extent they have not otherwise expired, been forfeited or terminated, will
become fully exercisable upon your Termination Date.

 

  (ii) Period of Time to Exercise. The period of time to exercise the Options
following your Termination Date subsequent to a Change in Control will be
determined based on the reason for your termination of employment and governed
by Sections 4(a)-(f) above.

Nothing in this Section 4 restricts or otherwise interferes with the Company’s
discretion with respect to the termination of your employment with the Company.

GLOSSARY OF TERMS

“Cause” means, unless otherwise provided in the Participant’s employment
agreement (if any), the Participant’s (i) willful and continued failure to
substantially perform his or her duties, (ii) willfully engaging in conduct that
is a serious violation of the Employer’s Principles of Business Conduct,
(iii) willfully engaging in conduct that is demonstrably and materially
injurious to the Employer or (iv) willful violation of any of the restrictive
covenants found in the Embarq Corporation Executive Severance Plan.

“Employer” means the Company or any Affiliate.

“Involuntary Termination” means a termination of the Participant’s employment,
initiated by the Employer for any reason other than Cause, Disability or death;
or a Good Reason Resignation or refusal to accept a Non-Comparable Position, as
those terms are defined in the Embarq Corporation Executive Severance Plan.

“Normal Retirement” means a Participant’s Retirement at or later than an age
qualifying as “normal retirement” under the Company’s defined benefit pension
plan, whether or not the Participant is a participant in that plan.

“Retirement” means termination of a Participant’s employment if a Participant is
entitled to receive payment of pension benefits in accordance with the Company’s
defined benefit pension plan immediately after the Participant’s Termination
Date.

“Termination Date” means, except as otherwise provided in a Participant’s
employment agreement (if any), the later of the date on which the Participant’s
active employment with the Employer is severed for any reason, and the date the
Participant ceases to receive severance benefits under any applicable plan for
the payment of severance benefits by the Employer.

“Voluntary Resignation” means any termination of employment that is not
initiated by the Employer other than Retirement, Disability or death.

 

3